DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no explanation of the relevance for any of the Non-Patent Literature Documents that have been lined through.
Specification
The disclosure is objected to because of the following informalities:
Before the Field of Invention on page 1, there needs to be a paragraph explaining the application is a divisional from 15/975,819 now U.S. Patent 11,117,278.
The “greater then 4.5mm” limitation of claim 3 does not appear to be supported by or disclosed in the specification.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
On line 12, the range “2.5mm to 4mm” does not correspond to the range associated to W5 on page 10 lines 24-25 of the specification.  The claimed range should be replaced with “about 1.5mm to about 4mm” to match W5.  The same range on the last line of the abstract should be amended as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1 and 3, the dimensions “2.5mm to 4mm” and “greater than 4.5mm” are unclear in light of the paragraph on page 12 lines 15-22 of the specification.  This paragraph says the term “about” should be interpreted into all values unless otherwise specified.  It is unclear how to interpret the dimensions in light of this paragraph.  This paragraph has not given any insight on what can and cannot be considered “about” the claimed dimensions.  For example, 4.5mm could be considered about 4.25mm and 4.25mm is less than 4.5mm.  The limitation says “greater than” 4.25mm but, in light of the page 12 paragraph, 4.5mm is no longer the lower boundary?  It is unclear how to interpret “greater than 4.5mm” when the page 12 paragraph says the value can be less then 4.5mm.  How can the value be greater than 4.5mm when a value that meets the limitation can be less then 4.5mm?  For example, if about 4.5mm can be 4.25mm, does the value 4.3mm meet the limitation even though 4.3mm is less than 4.5mm?  Without any definition of what “about” can and cannot be and since all dimensions that do not have an “about” preceding the dimension are to be considered “about”, the dimensions are indefinite.  Deleting the page 12 paragraph overcomes the rejection.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear what structures of the bridge member defines the primary cap surface and the secondary guard surface.  As written, these surfaces are comprised by the bridge member in the same way the ribs are comprised by the bridge member which is not supported.  These surfaces are defined by at least one rib and the claim needs to acknowledge this relationship because this is the only way it is supported. 
Claim 1 recites the limitation "the cutting edge of the first blade" on line 6.  There is insufficient antecedent basis for this limitation in the claim.  The first blade and its cutting edge are not introduced until the next paragraph.
 With regards to claims 1 and 3, the dimensions “2.5mm to 4mm” and “greater than 4.5mm” are unclear.  It is unclear how to interpret these values in light of the paragraph on page 12 lines 15-22 of the specification.  In light of this paragraph, about 4.5mm can be interpreted as 4.25mm.  How can the value be greater than 4.5mm when a value that meets the limitation can be less then 4.5mm?  For example, if about 4.5mm can be 4.25mm, does the value 4.3mm meet the limitation even though 4.3mm is less than 4.5mm?  Deleting the page 8 paragraph overcomes the rejection.  
Claim 2 recites the limitation "the position" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 5, the phrase “only two blades having cutting edges” is unclear.  As written, claim 5 introduces new blades since the limitation does not reference back to the claim 1 blades.  Claim 5 can say “the housing only has the first and second blades”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walker, Jr. et al. (10,773,402).
With regards to claim 1, Walker, Jr. et al. disclose the same invention including a cartridge having a housing (202) having a primary guard at a front of the housing (203) and a secondary cap at a rear of the housing (205), a bridge member (204) having a primary cap surface (208) and a secondary guard surface (210) positioned between the primary guard and the secondary cap (Fig. 3C), the bridge member having a plurality of spaced apart ribs (206) extending transverse to the cutting edge of the first blade (Fig. 3C) and defining a plurality of openings (214), a first blade (18) having a cutting edge (22), the first blade mounted between the primary guard and the primary cap surface (Fig. 3C), a second blade (20) having a cutting edge extending in a same direction as the cutting edge of the first blade (24), the second blade is mounted to the housing between the secondary guard surface and the secondary cap (Fig. 3C), and a width of the bridge member is 2.5mm to 4mm (claim 3).
With regards to claims 2-5, Walker, Jr. et al. disclose the position of the bridge member is fixed relative to the housing (204), the blades are mounted on a pair of respective spring member within the housing (216, 218, 220, 222), an interblade span between the cutting edges is greater than 4.5 (claim 2), the bride member is spaced apart from a blade support member of the first blade (36), and only two blades having cutting edges extending in the same direction are mounted to the housing (18, 20).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being obvious over Wain et al. (5,802,721).
With regards to claims 1, 3, and 5, Wain et al. disclose a cartridge (Fig. 4) having a housing (3) having a primary guard at a front of the housing (15) and a secondary cap at a rear of the housing (4), a bridge member (6, 7) having a primary cap surface (surface of 6 facing toward 15) and a secondary guard surface (surface of 6 facing 4) positioned between the primary guard and the secondary cap (Fig. 4), the bridge member having a plurality of spaced apart ribs (9) extending transverse to the cutting edge of the first blade (Fig. 4) and defining a plurality of openings (10), a first blade having a cutting edge (1), the first blade mounted between the primary guard and the primary cap surface (Fig. 4), a second blade having a cutting edge extending in a same direction as the cutting edge of the first blade (2), the second blade is mounted to the housing between the secondary guard surface and the secondary cap (Fig. 4), the bridge member has a width (Fig. 4), an interblade span between the cutting edges (Fig. 4), and only two blades having cutting edges extending in the same direction are mounted to the housing (1, 2). 
However, with regards to claims 1 and 3, Wain et al. fail to disclose is bridge member width is 2.5mm to 4mm and the interblade span is greater than 4.5.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated any reasonable value for the ranges including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Wain et al. to obtain the invention as specified in claims 1 and 3.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wain et al. (5,802,721) in view of Simms et al. (5,224,267).
With regards to claim 2, Wain et al. disclose the invention including the position of the bridge member is fixed relative to the housing (column 3 lines 41-43).
However, Wain et al. fail to disclose the blades are mounted on a pair of respective spring members within the housing. 
Simms et al. teach it is known in the art of razor cartridges to incorporate blades being mounted on a pair of respective spring members within the housing (8).  Such a modification allows for the adjust to the contours of one’s face.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Wain et al. with the springs, as taught by Simms et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being obvious over Clarke et al. (2011/0146079).
With regards to claims 1, 3, and 4, Clarke et al. disclose a cartridge (Fig. 4B) having a housing (15) having a primary guard at a front of the housing (16) and a secondary cap at a rear of the housing (17), a bridge member (50b) having a primary cap surface (Fig. 5B) and a secondary guard surface (Fig. 5B) positioned between the primary guard and the secondary cap (Figs. 4B and 5B), the bridge member having a plurality of spaced apart ribs (52) extending transverse to the cutting edge of the first blade (Fig. 5B) and defining a plurality of openings (Fig. 5B), a first blade having a cutting edge (12a), the first blade mounted between the primary guard and the primary cap surface (Fig. 4B), a second blade having a cutting edge extending in a same direction as the cutting edge of the first blade (12e), the second blade is mounted to the housing between the secondary guard surface and the secondary cap (Fig. 4B), the bridge member has a width (Fig. 4), an interblade span greater than 4.5mm between the cutting edges (SP1 = 1.5mm, Sp5 =2.5mm, SP4 = 2mm, 1.5+2.5+2=6mm), and the bridge member is spaced apart from a blade support of the first blade (Fig. 4B). 
However, with regards to claims 1 and 4, Clarke et al. fail to disclose is bridge member width is 2.5mm to 4mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated any reasonable value for the ranges including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Wain et al. to obtain the invention as specified in claim 1.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724